DOR BIOPHARMA, INC. DOR BioPharma Appoints Gregg Lapointe, CPA, MBA, to its Board of Directors Ewing, NJ – March 16, 2009 - DOR BioPharma, Inc. (OTCBB: DORB) (DOR or the Company) announced today that it has appointed Gregg Lapointe, CPA, MBA, to its Board of Directors.Mr. Lapointe is currently Chief Executive Officer of Sigma-Tau Pharmaceuticals, Inc. (Sigma-Tau), a company dedicated to the development and commercialization of medicines for patients with rare diseases, which is DOR’s North American partner for orBec® and its largest shareholder. Mr.
